Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10969760. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below:

PG/PUB 20210165389, 17/171183
USPN 10969760, 16/364474
1. An auxiliary axis measurement system for determining three-dimensional coordinates of an object, the system comprising:
a primary axes assembly having one or more primary axes, wherein each axis of the one or more primary axes includes an encoder configured to measure movement relative to a respective axis;
an auxiliary axis assembly having one or more auxiliary axes, wherein each axis of the one or more auxiliary axes includes an encoder configured to measure movement relative to a respective axis; and
a control unit operably connected to the encoders of the primary axes assembly and the encoders of the auxiliary axis assembly and configured to receive data therefrom, wherein the control unit processes and synchronizes the data from both the primary axes assembly and the auxiliary axis assembly in real-time to determine the three-dimensional coordinates of the object,
wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder and wherein the collected data is synchronized to the capture signal and data from each encoder is transmitted to the control unit at a capture interval.
2. The auxiliary axis measurement system of claim 1, wherein the primary axes assembly is an articulated arm coordinate measuring machine.
3. The auxiliary axis measurement system of claim 1, wherein the auxiliary axis assembly is a turntable assembly.
4. The auxiliary axis measurement system of claim 3, wherein the turntable assembly includes a removable platform and a releasable connector assembly.
5. The auxiliary axis measurement system of claim 1, wherein the control unit is a component of the primary axes assembly.
6. The auxiliary axis measurement system of claim 1, wherein the primary axes assembly comprises two or more measuring devices, wherein each measuring device includes one or more respective axes.
7. The auxiliary axis measurement system of claim 6, wherein each measuring device is a laser line probe.
8. The auxiliary axis measurement system of claim 6, wherein the auxiliary axis assembly includes a conveyor.
9. The auxiliary axis measurement system of claim 1, further comprising a table, wherein the primary axes assembly and the auxiliary axis assembly are mounted to the table.
10. The auxiliary axis measurement system of claim 9, wherein the control unit is located within the table.
11. The auxiliary axis measurement system of claim 1, wherein the primary axes assembly is operably connected to the control unit by at least one respective communication line and the auxiliary axis assembly is operably connected to the control unit by at least one respective communication line.
12. The auxiliary axis measurement system of claim 11, wherein the respective communication lines of the primary axes assembly and the auxiliary axis assembly form a common bus.
13. The auxiliary axis measurement system of claim 1, wherein the auxiliary axis assembly includes at least one of a rotatable axis, a tilt axis, and a translation axis.
14. The auxiliary axis measurement system of claim 1, wherein the control unit processes the data from the primary axes assembly and the auxiliary axis assembly to generate a 3D measurement of a target.
15. The auxiliary axis measurement system of claim 1, wherein the control unit synchronizes the data from the primary axes assembly and the auxiliary axis assembly to less than 50 nanoseconds.
16. The auxiliary axis measurement system of claim 1, wherein the control unit obtains and processes the data from the primary axes assembly and the auxiliary axis assembly while both the primary axes assembly and the auxiliary axis assembly are moving.
17. A method for operating an auxiliary axis measurement system, the method comprising:
obtaining data, at a control unit, from a primary axes assembly having one or more primary axes, wherein each axis of the one or more primary axes includes an encoder configured to measure movement relative to the respective axis;
obtaining data, at the control unit, from an auxiliary axis assembly having one or more auxiliary axes, wherein each axis of the one or more auxiliary axes includes an encoder configured to measure movement relative to the respective axis; and
processing and synchronizing the data from both the primary axes assembly and the auxiliary axis assembly in real-time to generate 3D coordinate data of a target, wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder and wherein the collected data is synchronized to the capture signal and data from each encoder is transmitted to the control unit at a capture interval.
18. The method of claim 17, wherein the primary axes assembly is an articulated arm coordinate measuring machine and the auxiliary axis assembly is a turntable assembly.
19. The method of claim 17, wherein the control unit is a component of the primary axes assembly.
20. The method of claim 17, wherein the control unit synchronizes the data from the primary axes assembly and the auxiliary axis assembly to less than 50 nanoseconds.

1. An auxiliary axis measurement system for determining three-dimensional coordinates of an object, the system comprising:
a primary axes assembly having one or more primary axes, wherein each axis of the one or more primary axes includes an encoder configured to measure movement relative to a respective axis;
an auxiliary axis assembly having one or more auxiliary axes, wherein each axis of the one or more auxiliary axes includes an encoder configured to measure movement relative to a respective axis; and
a control unit operably connected to the encoders of the primary axes assembly and the encoders of the auxiliary axis assembly and configured to receive data therefrom, wherein the control unit processes and synchronizes the data from both the primary axes assembly and the auxiliary axis assembly in real-time to determine the three-dimensional coordinates of the object, wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder,
wherein the capture signal has a rate of equal to or greater than one kilohertz, the collected data is synchronized to the capture signal, and data from each encoder is transmitted to the control unit at a capture interval.
2. The auxiliary axis measurement system of claim 1, wherein the primary axes assembly is an articulated arm coordinate measuring machine.
3. The auxiliary axis measurement system of claim 1, wherein the auxiliary axis assembly is a turntable assembly.
4. The auxiliary axis measurement system of claim 3, wherein the turntable assembly includes a removable platform and a releasable connector assembly.
5. The auxiliary axis measurement system of claim 1, wherein the control unit is a component of the primary axes assembly.
6. The auxiliary axis measurement system of claim 1, wherein the primary axes assembly comprises two or more measuring devices, wherein each measuring device includes one or more respective axes.
7. The auxiliary axis measurement system of claim 6, wherein each measuring device is a laser line probe.
8. The auxiliary axis measurement system of claim 6, wherein the auxiliary axis assembly includes a conveyor.
9. The auxiliary axis measurement system of claim 1, further comprising a table, wherein the primary axes assembly and the auxiliary axis assembly are mounted to the table.
10. The auxiliary axis measurement system of claim 9, wherein the control unit is located within the table.
11. The auxiliary axis measurement system of claim 1, wherein the primary axes assembly is operably connected to the control unit by at least one respective communication line and the auxiliary axis assembly is operably connected to the control unit by at least one respective communication line.
12. The auxiliary axis measurement system of claim 11, wherein the respective communication lines of the primary axes assembly and the auxiliary axis assembly form a common bus.
13. The auxiliary axis measurement system of claim 1, wherein the auxiliary axis assembly includes at least one of a rotatable axis, a tilt axis, and a translation axis.
14. The auxiliary axis measurement system of claim 1, wherein the control unit processes the data from the primary axes assembly and the auxiliary axis assembly to generate a 3D measurement of a target.
15. The auxiliary axis measurement system of claim 1, wherein the control unit synchronizes the data from the primary axes assembly and the auxiliary axis assembly to less than 50 nanoseconds.
16. The auxiliary axis measurement system of claim 1, wherein the control unit obtains and processes the data from the primary axes assembly and the auxiliary axis assembly while both the primary axes assembly and the auxiliary axis assembly are moving.
17. A method for operating an auxiliary axis measurement system, the method comprising:
obtaining data, at a control unit, from a primary axes assembly having one or more primary axes, wherein each axis of the one or more primary axes includes an encoder configured to measure movement relative to the respective axis;
obtaining data, at the control unit, from an auxiliary axis assembly having one or more auxiliary axes, wherein each axis of the one or more auxiliary axes includes an encoder configured to measure movement relative to the respective axis; and
processing and synchronizing the data from both the primary axes assembly and the auxiliary axis assembly in real-time to generate 3D coordinate data of a target, wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder,
wherein the capture signal has a rate of equal to or greater than one kilohertz, the collected data is synchronized to the capture signal, and data from each encoder is transmitted to the control unit at a capture interval.
18. The method of claim 17, wherein the primary axes assembly is an articulated arm coordinate measuring machine and the auxiliary axis assembly is a turntable assembly.
19. The method of claim 18, wherein the turntable assembly includes a removable platform and a releasable connector assembly.
20. The method of claim 17, wherein the control unit is a component of the primary axes assembly.
21. The method of claim 17, wherein the auxiliary axis assembly includes at least one of a rotatable axis, a tilt axis, and a translation axis.
22. The method of claim 17, wherein the control unit synchronizes the data from the primary axes assembly and the auxiliary axis assembly to less than 50 nanoseconds.


*1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (PG/PUB 20040162700) in view over Batten et al. (PG/PUB 20190265081).
 

Claim 1. 
    Rosenberg teaches an auxiliary axis measurement system for determining three-dimensional coordinates of an object (ABSTRACT, Figure 1), the system comprising:
a primary axes assembly having one or more primary axes, wherein each axis of the one or more primary axes includes an encoder configured to measure movement relative to a respective axis (ABSTRACT, 0053, 0076, 0082-84, 0099, Figure 4 e.g. see articulated arm as reading on primary axes assembly having one more axes and encoder)
an auxiliary axis assembly having one or more auxiliary axes, wherein each axis of the one or more auxiliary axes includes an encoder configured to measure movement relative to a respective axis (0053, 0076, 0082-84, 0099, Figure 1-20 e.g. see rotary table for holding an object, the rotary table comprising an encoder -174)

a control unit (Figure 1-18) operably connected to the encoders of the primary axes assembly and the encoders of the auxiliary axis assembly and configured to receive data therefrom (Figure 1-2, Figure 4, Figure 5, 0064-65),
wherein the control unit processes and synchronizes the data from both the primary axes assembly and the auxiliary axis assembly in real-time to determine the three-dimensional coordinates of the object (ABSTRACT, Figures 1-7 e.g. see synchronization as obtaining sensor data from auxiliary and primary axes assemblies for determining a three-dimensional shape)
  
However, Rosenberg does not expressly teach the synchronization limitations as described below. Batten et al. teaches the synchronization limitations as described below. 

wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder and wherein the collected data is synchronized to the capture signal and data from each encoder is transmitted to the control unit at a capture interval (Batten, ABSTRACT, 0027, 0056, 0060 e.g. see delay compensation for multiple sensors applied to data capture responsive to a trigger signal, where the compensation in time delay reads on wherein the synchronization corrects, in real time, for delays of data collection…, and see Rosenberg as teaching first and second encoders/sensors for capturing data, ABSTRACT, Figures 1-7)

Accordingly, one of ordinary skill in the art before the effective filing data of the claimed invention combining the teachings of Rosenberg and Batten would achieve an expected and predictable result comprising:
     wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder and wherein the collected data is synchronized to the capture signal and data from each encoder is transmitted to the control unit at a capture interval
    One of ordinary skill in the art would be motivated to account for sensor processing and trigger delays, as described by Batten, 0002-0004.  Batten pertains to the field of measurement systems, as described 0002-0004, and would have logically commended itself to the measurement system of Rosenberg, as described, ABSTRACT, Figures 1-7, MPEP 2141.01(a), I. (e.g. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem.)


Claim 2. 
  Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the primary axes assembly is an articulated arm coordinate measuring machine (Figure 4)
Claim 3. 
  Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the auxiliary axis assembly is a turntable assembly (Figure 1-20)
Claim 5.
 Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the control unit is a component of the primary axes assembly (Figure 1-18 ->25)

Claim 6. 
Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the primary axes assembly comprises two or more measuring devices, wherein each measuring device includes one or more respective axes (0053, 0076)

Claim 8. Rosenberg teaches the auxiliary axis measurement system of claim 6, wherein the auxiliary axis assembly includes a conveyor (Figures 1,4, 7 e.g. see rotating table top)

Claim 11.
Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the primary axes assembly is operably connected to the control unit by at least one respective communication line and the auxiliary axis assembly is operably connected to the control unit by at least one respective communication line (Figure 1- 72, 66)

Claim 12. 
Rosenberg teaches the auxiliary axis measurement system of claim 11, wherein the respective communication lines of the primary axes assembly and the auxiliary axis assembly form a common bus (0060, Figure 1-72, 66)

Claim 13. 
Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the auxiliary axis assembly includes at least one of a rotatable axis, a tilt axis, and a translation axis. (Figure 7)

Claim 14. 
Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the control unit processes the data from the primary axes assembly and the auxiliary axis assembly to generate a 3D measurement of a target (Figure 1-77, 78)

Claim 16. 
Rosenberg teaches the auxiliary axis measurement system of claim 1, wherein the control unit obtains and processes the data from the primary axes assembly and the auxiliary axis assembly while both the primary axes assembly and the auxiliary axis assembly are moving (Figure 1, Figure 4, Figure 7)



Claim 17. 
Rosenberg teaches a method for operating an auxiliary axis measurement system, the method comprising:
obtaining data, at a control unit, from a primary axes assembly having one or more primary axes, wherein each axis of the one or more primary axes includes an encoder configured to measure movement relative to the respective axis, supra claim 1
obtaining data, at the control unit, from an auxiliary axis assembly having one or more auxiliary axes, wherein each axis of the one or more auxiliary axes includes an encoder configured to measure movement relative to the respective axis; supra claim 1
processing and synchronizing the data from both the primary axes assembly and the auxiliary axis assembly in real-time to generate 3D coordinate data of a target, wherein the synchronization corrects, in real-time, for delays of data collection between the encoders based on a capture signal sent from the control unit to each encoder and wherein the collected data is synchronized to the capture signal and data from each encoder is transmitted to the control unit at a capture interval, supra claim 1

Claim 17 is rejected under the same rationale and combination of prior art as claim 1,

Claim 18. 
Rosenberg teaches the method of claim 17, wherein the primary axes assembly is an articulated arm coordinate measuring machine and the auxiliary axis assembly is a turntable assembly (Figure 1)

Claim 19. 
Rosenberg teaches the method of claim 17, wherein the control unit is a component of the primary axes assembly (Figure 1-18 ->25)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (PG/PUB 20040162700) in view over Batten et al. (PG/PUB 20190265081) in view over UIH et al. (PG/PUB 2018/0283858).

Claim 4.   Rosenberg teaches the auxiliary axis measurement system of claim 3 but does not teach the removable platform limitations.  UIH teaches the removable limitations as described below.
   wherein the turntable assembly includes a removable platform and a releasable connector assembly (UHI, 0040 e.g. see portable turntable 33 and fastened on base 12)

Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art combining the teachings of UHI and Rosenberg would achieve an expected and predictable result to provide a benefit of portability and facilitating replacement and maintenance.  UHI is in the same field of coordinate measurement and would have logically commended itself to solve a pertinent problem of making a portable, auxiliary axes, as described, 0040.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (PG/PUB 20040162700) in view over Batten et al. (PG/PUB 20190265081) in view over Atwell (PG/PUB 20130286196)

Claim 7. 
Rosenberg teaches the auxiliary axis measurement system of claim 6 but does not teach the laser line probe.  Atwell teaches a laser line probe. 
     wherein each measuring device is a laser line probe (Atwell, 0002)
    
Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art combining the teachings of Atwell and Rosenberg would achieve an expected and predictable result while providing a benefit of proving even intensity distribution, as described, ABSTRACT.  Moreover, Atwell is in the same field of coordinate measurement and would have commended itself to solving a problem of obtaining measurements,


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (PG/PUB 20040162700) in view over Batten et al. (PG/PUB 20190265081) in view over Teel et al. (USPN 6511035)
Claim 9. 
Rosenberg teaches the auxiliary axis measurement system of claim 1 but does not teach the table limitations as described below.  Teel teaches the table limitations as described below. 
further comprising a table, wherein the primary axes assembly and the auxiliary axis assembly are mounted to the table (Teel, Figure 1, ABSTRACT,)
  
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Teel and Rosenberg, pursuant integration of parts, would be motivated to substitute the vibration isolation table with the floor supporting the mounted auxiliary and primary axis of Rosenberg.  One of ordinary skill in the art would be motivated to utilize Teel to provide vibration isolation which would have logically commended itself to the problem of achieving accuracy, as described by Teel, ABSTRACT, Background.

Claim 10. 
   Rosenberg teaches the auxiliary axis measurement system of claim 9 wherein the control unit is located within the table (Figure 2-32)
    One of ordinary skill in the art before the effective filing date of  the claimed invention, adapting the control unit of Teel to comprising the control unit of Rosenberg would achieve an expected and predictable result of isolating the control unit while providing an integrated platform.

Claim 10 is rejected under the same rationale and prior art as claim 9.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (PG/PUB 20040162700) in view over Batten et al. (PG/PUB 20190265081) in view over Lo et al. (PG/PUB 20180321980) in view over Hwang (PG/PUB 20130047004)
Claim 15. 
Rosenberg teaches the auxiliary axis measurement system of claim 1 but does not teach the 50 nanosecond limitation as described below. Lo teaches synchronizing data within a time frame, and Hwang teaches the time comprising 50 nanoseconds or less limitations as described below.
   wherein the control unit synchronizes the data from the primary axes assembly and the auxiliary axis assembly to less than 50 nanoseconds (Lo, 0052, Hwang, 0052)
   Therefore, before the effective fine date of the claimed invention, one of ordinary skill in the art applying the teachings of Rosenberg, as modified, namely synchronizing data, to the teachings of Lo in view over Hwang (e.g. setting tasks deadlines for processing, each task having a deadline of SQ ns}. would achieve an expected and predictable result of processing both sets of sensor data within 50ns. Since scheduling computing tasks based on deadlines optimizes resource control and optimal scheduling based on controlling other processes in dependence upon a completed task, one of ordinary skill in the art would be motivated to apply task based deadline processing to coordinate machine operation.

Claim 20.
Rosenberg teaches the method of claim 17, wherein the control unit synchronizes the data from the primary axes assembly and the auxiliary axis assembly to less than 50 nanoseconds.
   Claim 20 is rejected under the same rationale and combination of prior art as claim 15.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200153527 – ABSTRACT, Figure 1 e.g.  The present invention relates to a technique of obtaining time synchronization between sensor data transmitted from sensors in a sensing system accommodating many various kinds of sensors.
           20190293402 – arm type coordinate measuring machine 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117